Citation Nr: 0925360	
Decision Date: 07/07/09    Archive Date: 07/21/09	

DOCKET NO.  03-25 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder. 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had active duty for training from July to October 
1976, as well as additional service from June to November 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2000 and September 2002 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

This case was previously before the Board in October 2007, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  The evidentiary record does not support a diagnosis of 
posttraumatic stress disorder related to the Veteran's period 
or periods of active military service.

2.  Hypertension is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the Veteran's period or 
periods of active military service.


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).

2.  Hypertension was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes:  his multiple contentions, and 
those of his spouse, including those raised at an August 2007 
videoconference hearing before the undersigned Veterans Law 
Judge; service treatment records; VA and private treatment 
records; VA and private examination reports; and various 
statements by the Veteran's former service colleagues, 
friends, and former employers.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the Veteran's claims, and what the evidence in the claims 
file shows, or fails to show, with respect to those claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for 
posttraumatic stress disorder, as well as for hypertension.  
In pertinent part, it is contended that the Veteran's 
hypertension had its origin during his period or periods of 
active military service.  It is further contended that the 
Veteran's post traumatic stress disorder had its origin 
during his second period of active military service, which is 
to say, the period from June to November 1977, at which time 
he was reportedly harassed and/or beaten by a number of his 
fellow servicemembers.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disability resulting from disease or injury incurred in 
or aggravated while performing active duty for training, or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002).  Finally, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular/renal 
disease, including hypertension, becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2008).  
However, if the claimed stressor is not combat-related, and 
post traumatic stress disorder has not been diagnosed in 
service, the Veteran's lay testimony regarding the inservice 
stressor is insufficient, standing alone, to establish 
service connection, and must be corroborated by credible 
evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Duran v. Brown, 6 Vet. App. 283, 289 (1994).

Where, as in this case, a posttraumatic stress disorder claim 
is based on an inservice personal assault, evidence from 
sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
disease; and statements from family members, roommates, 
fellow servicemembers, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence which may be found in the sources.  Examples of 
behavior changes which might constitute credible evidence of 
a stressor include, but are not limited to:  a request for a 
transfer to another military duty assignment, deterioration 
in work performance; substance abuse, episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.  38 C.F.R. 
§ 3.304(f) (2008).

Posttraumatic stress disorder

As regards the Veteran's claim for posttraumatic stress 
disorder, information currently on file is to the effect 
that, while the Veteran's military occupational specialty was 
that of "infantryman," he served primarily as a 
radio/telephone operator in the Republic of Germany.  No 
awards or accommodations were given the Veteran based on his 
period or periods of active military service.  Moreover, 
additional evidence of record is to the effect that the 
Veteran received a Chapter 5 General Discharge (which is to 
say, an Expeditious Discharge) from his second period of 
active military service, a discharge which was later upgraded 
to "honorable."

Service treatment records from the Veteran's initial period 
of active service, i.e., his period of active duty for 
training from July to October 1976, fail to demonstrate the 
presence of a posttraumatic stress disorder.  While it is 
true that, during that period, the Veteran was seen for what 
was described as a problem with "nervousness," and/or "loose 
associations," as of the time of a service separation 
examination in September 1976, a psychiatric evaluation was 
entirely within normal limits, and no pertinent diagnosis was 
noted.

Service treatment records from the Veteran's second period of 
active service, i.e., the period extending from June to 
November 1977, once again fail to demonstrate the presence of 
a chronic posttraumatic stress disorder.  While during that 
period, the Veteran was seen for problems associated with 
"nervousness," that nervousness was apparently associated 
with various personal problems at home.  Moreover, there is 
no indication that the Veteran's problems with alcohol during 
his second period of active service were in any way related 
to an inservice incident or incidents, including assaults by 
his fellow servicemembers.  As of the time of a service 
separation examination in October 1977, a psychiatric 
evaluation was within normal limits, and no pertinent 
diagnosis was noted.  Significantly, a mental status 
examination conducted as part of the Veteran's service 
separation examination found him to be fully oriented, with a 
level mood and normal behavior.  While the Veteran's thinking 
processes were somewhat confused, his thought content was 
normal, and his memory was good.  In the opinion of the 
evaluator, at the time of service separation, there was no 
evidence of any significant mental illness.  Moreover, the 
Veteran was described as having adequate mental capacity to 
both understand and participate in his (medical board) 
proceedings.

The earliest clinical indication of the presence of a 
posttraumatic stress disorder is revealed by a statement from 
the Veteran's private physician dated in April 1999, during 
the course of which it was noted that the Veteran had been 
examined psychiatrically in February 1997, at which time he 
received a diagnosis of "chronic" posttraumatic stress 
disorder, "service connected with psychotic features-major 
depression."  Significantly, this would place the origin of 
the Veteran's posttraumatic stress disorder at a point in 
time almost 20 years following his discharge from service.

The Veteran has argued that his current posttraumatic stress 
disorder is the result of various incidents during his second 
period of active service from July to August 1977, at which 
time he was reportedly harassed and/or beaten by a number of 
individuals, including Privates First Class Denny and 
Dawkins, Sergeants Harker and Allen, a Captain Giel, and a 
1st Lieutenant Clark.  However, in a Memorandum of April 
2006, the RO determined that information required to verify 
the Veteran's inservice stressful events was insufficient to 
forward to the Joint Services Records Research Center 
(JSRRC).  Further noted was that all procedures necessary to 
obtain the Veteran's stressor information had been properly 
followed, and that all efforts to obtain the needed 
information had been exhausted.  Significantly, following a 
subsequent attempt to verify the Veteran's reported inservice 
stressor or stressors, the Joint Services Records Research 
Center (JSRRC), in August 2008, indicated that, based on its 
review, the Veteran had not provided a valid stressor which 
the JSRRC was able to research.  Noted at the time was that 
the function of the JSRRC was to provide documented 
information to support a Veteran's involvement in stressful 
incidents while serving in the military.  However, it was 
impossible for JSRRC to determine who the Veteran knew or 
what he personally witnessed or experienced.  Under the 
circumstances, JSRRC could not determine if the Veteran had 
been harassed during his period of active military service.

The Board acknowledges that, at various points during the 
course of the Veteran's current appeal, he has received a 
diagnosis of posttraumatic stress disorder reportedly related 
to some incident or incidents of his periods of active 
military service.  However, those diagnoses were clearly 
based solely upon history provided by the veteran, with no 
reference whatsoever to the Veteran's service treatment 
records.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Significantly, and as noted above, a grant of service 
connection for post traumatic stress disorder requires not 
only medical evidence diagnosing the condition, but a link, 
established by medical evidence, between current symptoms and 
an inservice stressor, and credible supporting evidence that 
the claimed inservice stressor actually occurred.  In the 
case at hand, there simply exists no evidence that the 
various personal assaults claimed by the Veteran to have been 
the basis of his posttraumatic stress disorder actually 
occurred.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  Under the 
circumstances, the aforementioned diagnoses linking the 
Veteran's claimed posttraumatic stress disorder to his period 
or periods of active military service lack credibility.  See 
Moreau, supra; see also Wood v. Derwinski, 1 Vet. App. 190 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991) (VA 
adjudicators are not bound to accept uncorroborated accounts 
of stressors or medical opinions based upon such accounts).  
Accordingly, service connection for posttraumatic stress 
disorder must be denied.

Hypertension

Turning to the issue of service connection for hypertension, 
the Board notes that service treatment records are entirely 
negative for history, complaints, or abnormal findings 
indicative of the presence of that disability.  In point of 
fact, as of the time of a final service separation 
examination in October 1977, the Veteran's blood pressure was 
entirely within normal limits, and no pertinent diagnosis was 
noted.

The earliest clinical indication of the potential presence of 
chronic essential hypertension is revealed by a private 
medical record dated in November 1992, at which time it was 
noted that the Veteran "had had hypertension for the last 
10 years," placing the origin of that disability around or 
about 1982, almost five years following the Veteran's final 
discharge from service. 

The Board acknowledges that, over the course of the current 
appeal, the Veteran has received continuing treatment for 
essential hypertension.  However, at no point has the 
Veteran's hypertension been in any way attributed to his 
period or periods of active military service.  Under the 
circumstances, and absent evidence of a nexus to the 
Veteran's active service, service connection for hypertension 
must be denied.

VCAA

The Veterans Claim Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by letters dated in July and 
November 2001, as well as in correspondence of April 2002, 
February 2005, November 2007, and March 2009.  In those 
letters, VA informed the Veteran that, in order to 
substantiate his claims for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his 
claims.  Moreover, neither the Veteran nor his representative 
has raise allegations of prejudice resulting from error on 
the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO informed the Veteran that he could obtain 
private records himself and submit them to VA.  The Veteran 
also advised of how disability ratings and effective dates 
are assigned, if service connection is granted.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.  It is 
also noted that for the hypertension matter, a VA examination 
is not needed.  There is no competent medical indication of 
record suggesting that the Veteran's disease began in service 
or is in any way related to service.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for posttraumatic stress disorder is 
denied.

Service connection for hypertension is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


